Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation by the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by the undersigned, subject to the approval of the Court, that at the time of exportation of the merchandise herein invoiced as Silvered Plate Glass, Electro-Copper Backed, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States at U. S. $0.75 per square foot, packed, less 1 % cash discount, less non-dutiable charges for f. o. b. expenses and ocean freight amounting to U. S. $146.67.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value, as defined in Sect. 402 (c) of the Tariff Act of 1930, as amended, for the merchandise involved herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
*521On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the silvered plate glass, electro-copper backed, here involved, and that such value was United States dollars 0.75 per square foot, packed, less 1 per centum cash discount, less nondutiable charges for f. o. b. expenses and ocean freight amounting to United States dollars 146.67.
Judgment will be rendered accordingly.